
	
		I
		112th CONGRESS
		1st Session
		H. R. 282
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Gallegly (for
			 himself, Mrs. Blackburn,
			 Mr. Royce,
			 Mr. Rohrabacher,
			 Mr. Kingston,
			 Mr. Bilbray,
			 Mr. Shuler, and
			 Mr. Calvert) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require Federal contractors to participate in the
		  E-Verify Program for employment eligibility verification.
	
	
		1.Requirement for Federal
			 contractors to participate in E-Verify Program
			(a)In
			 generalSection 402(e)(1) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by adding
			 at the end the following:
				
					(C)Federal
				contractors and subcontractors
						(i)In
				generalAny Federal
				contractor described in clause (ii), and any subcontractor described in clause
				(iii), shall elect to participate in the E-Verify Program described in section
				403(a) and shall comply with the terms and conditions of such election.
						(ii)Federal
				contractors describedA
				Federal contractor is described in this clause if the contractor—
							(I)employs
				individuals; and
							(II)has been awarded
				(and has not completed performance of) a contract by the Federal Government for
				the procurement of goods or services in an amount exceeding the simplified
				acquisition threshold.
							(iii)Subcontractors
				describedA subcontractor is described in this clause if the
				subcontractor—
							(I)employs
				individuals; and
							(II)has been awarded
				(and has not completed performance of) a subcontract by a Federal contractor
				described in clause (ii).
							(iv)Coverage of
				entire workforceIn implementing this subparagraph, the Secretary
				of Homeland Security shall ensure that the E-Verify Program is applied to all
				of the employees of a Federal contractor or subcontractor, not just the
				employees performing the contract or subcontract, as the case may
				be.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 contracts entered into on or after the expiration of the 60-day period
			 beginning on the date of the enactment of this Act.
			
